Case 1:21-cr-00040-TNM Document 58 Filed 05/12/21 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA

Vs : Criminal No: 21-CR-40 (TNM)
: Magistrate No: 21-MJ-355

CHRISTOPHER J. QUAGLIN, :

Defendant

 

Waiver of Appearance for Arraignment

The Defense for Christopher J. Quaglin, having received a copy of the Indictment in the
above captioned matter, and a copy of the Indictment having been given to the Defendant, and
Defense and Defendant both executing this waiver do hereby pursuant to Federal Criminal Rule
of Procedure R.10(b), waive Christopher Quaglin’s appearance and enter a plea of NOT

GUILTY to all counts in the Indictment as to Christopher Quaglin.

Clashep ‘cM isl Ly te >

   

Christopher Quaglin
Leave to file Codeh Respectfully submitted,
TREVOR N. MCFADDEN de — —~
United States District Judge f ce
\v) yn Carlos Di 7-Sobo, Esq.
x. D.C. Bar Id: NJ 032

Page | of 1
